UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                          No. 13-1568


WILLIAM SCOTT DAVIS, II, as next friend to J.F.D., minor;
J.F.D., a minor,

              Plaintiffs - Appellants,

         v.

BEVERLY PERDUE, individually and in her official capacity as
Governor of the State of North Carolina; WILLIAM C.
HARRISON, individually and in his official capacity as
Chairperson of the North Carolina State Board of Education;
ROSA U. GILL, individually and in her official capacity as
Chairperson of the North Carolina State Board of Education;
JUNE ATKINSON, individually and in her official capacity as
North   Carolina  State   Superintendent;  KEVIN   L.  HILL,
individually and in his official capacity as Chair of Wake
County Board of Education; RON MARGIOTTA, individually and
in his official capacity as Chair of Wake County Board of
Education; ADELPHOS BURNS, individually and in his official
capacity as Superintendent of the Wake County Public School
System; ANTHONY J. TATA, individually and in his official
capacity as Superintendent of the Wake County Public School
System; SHERRY SCHLIESSER, individually and in her official
capacity as Principal of Kingwood Elementary School in Cary,
NC, unlawful co-conspirator of Doyle, Shekita and MSavage,
allowing J.F.D. expectations of privacy to be violated;
ELAINE HOFFELT, individually and in her official capacity as
Lead Secretary at Kingwood Elementary School in Cary, NC,
unlawful co-conspirator of Doyle, Shekita and MSavage,
allowing J.F.D. expectations of privacy to be violated;
KRISTIE LEWIS, individually and in her official capacity
regarding School Based Mental Health at Kingwood Elementary
School in Cary, NC, unlawful co-conspirator of Doyle,
Shekita and MSavage, allowing J.F.D. expectations of privacy
to be violated; DANIELLE DOYLE, individually and in her
official capacity as a Wake County Human Services Child
Protective Services Social Worker Manager of the Western
Wake CPS Office of Cary, NC, co-conspirator, unlawful
snooping agents of Sheath and Savage; JANNEY MAGRI,
individually and in her official capacity as a Wake County
Human Service CPS, case manager for J.F.D., co-conspirator,
unlawful snooping agents of Shekita and Savage; ALLISON
THOMPSON, individually and in her official capacity as a
Wake County Human Services CPS assigned to J.F.D.; WANDA
TURNER, individually and in her official capacity as a Wake
County Human Services CPS, child neglect investigator in
2006 unfounded, bad faith reporting by Michelle Savage of
J.F.D. being neglected; MICHELLE SAVAGE, individually and in
her offical capacity as Cary North Carolina Law Enforcement
Officers, Detective, and Sergeant as husband and wife team;
GREGORY SAVAGE, individually and in his offical capacity as
Cary North Carolina Law Enforcement Officers, Detective, and
Sergeant as husband and wife team; SCOTT CUNNINGHAM,
individually and in his official capacity as Chief of Police
for the Cary, NC Police Department; PATRICIA BAZEMORE,
individually and in her official capacity as Chief of Police
for the Cary, NC Police Department; MELANIE A. SHEKITA,
individually and in her official capacity as an Assistant
District Attorney for the 10th Prosecutorial District of the
State of North Carolina; PAUL COBLE, individually and in his
official capacity as Chair of the Wake County NC Board of
Commissioners; ROBERT BROWN, individually and in his
official capacity and court appointed legal counsel for
Plaintiff William Scott Davis Jr. as a willful, wanton,
agents co-conspirator of the State of North Carolina agent
of ADA Melanie A. Shekita; LISA SELLERS, individually and in
her official capacity as Wake County Human Services Child
Protective Services Social Worker Manager of the Western
Wake CPS Office of Cary, NC,

                Defendants - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-cv-00593-FL)


Submitted:   July 18, 2013                 Decided: July 22, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.



                                 2
Affirmed by unpublished per curiam opinion.


William Scott Davis, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

           William Scott Davis, II appeals the district court’s

order   accepting   the   recommendation   of   the   magistrate    judge,

dismissing his complaint under 28 U.S.C. § 1915(e)(2) (2006),

and denying his motion to appoint counsel, motions for extension

of time, motion to stay, and motions to change venue.              We have

reviewed the record and find no reversible error.          Accordingly,

we affirm for the reasons stated by the district court.              Davis

v. Perdue, No. 5:12-cv-00593-FL (E.D.N.C. Apr. 18, 2013).               We

deny Davis’ motion to appoint counsel.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                               AFFIRMED




                                   4